Citation Nr: 1604417	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-44 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to diabetes mellitus, type II, and to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for headaches, to include as due to posttraumatic stress disorder, and to include as due to exposure to Agent Orange.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the issue of entitlement an initial rating in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in the record by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At the Veteran's September 2015 hearing before the Board, he and his representative withdrew the appeal for the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  As the Board does not have jurisdiction to review the appeal of this issue, dismissal is warranted.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

As an initial matter, a statement of the case with regard to the issues of entitlement to service connection for diabetes mellitus, type II, peripheral neuropathy, and headaches was issued in September 2009.  Since then, additional VA treatment records have been associated with the evidence of record, yet the Veteran has not been provided with a supplemental statement of the case.  Accordingly, a remand is required for the RO to review this new evidence in the first instance.  38 C.F.R. § 19.31(b)(1) (2015).

Diabetes Mellitus & Peripheral Neuropathy

The Veteran has claimed entitlement to service connection for diabetes mellitus, type II, and peripheral neuropathy to include as due to exposure to Agent Orange.  He reported he had been treated for diabetes for the past seven or eight years and that in the past five or six years he began to experience numbness and tingling in his upper and lower extremities.

The Veteran served in the Republic of Vietnam during the Vietnam Era, and exposure herbicide agents, such as Agent Orange, has been conceded.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a Veteran is found to have been exposed to herbicide agents, VA presumes certain diseases were the result of active duty service even though there is no evidence of such disease during service; diabetes mellitus, type II is presumed due to exposure to herbicides if it manifests at any time after service.  38 C.F.R. §§ 3.307(a)(6); 3.309(e) (2015).  Acute and subacute peripheral neuropathy, which are defined as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset," is presumptively related to exposure to Agent Orange if it manifests within one year of exposure to Agent Orange.  38 C.F.R. § 3.309(e).  Peripheral neuropathy which develops over a year after exposure to Agent Orange is not presumed related to Agent Orange exposure, however, this does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

At a January 2008 VA examination, the examiner reported the Veteran's diagnoses were diabetes mellitus, type II, with complications including erectile dysfunction and diabetic neuropathy in the upper and lower extremities.  The examiner indicated in the examination report that the assessment of the Veteran at that examination was based on a physical examination and observations during the physical examination.  An addendum to the January 2008 VA examination report included results of lab testing, which revealed normal Hemoglobin A1C test results, indicating that there was no pathology to render a diagnosis for diabetes.  VA treatment records since that exam document that the Veteran sought diabetic foot care treatment and underwent diabetic eye examinations and an October 2008 VA treatment note indicates he had borderline diabetes mellitus for the past year.  At the Veteran's September 2015 hearing before the Board, he indicated he has never received a diagnosis of diabetes mellitus, but that he has been considered "borderline" for some time.  He denied taking medication and indicated he regulated his pre-diabetic condition with diet.

In light of the fact that the Veteran has been pre-diabetic for some time, the Board finds it is within the realm of possibility that laboratory results could yield a current diagnosis of diabetes mellitus, type II.  Considering the non-adversarial and pro-claimant VA claims adjudication system, the Board finds the Veteran must be afforded a more recent VA examination to determine if a clinical diagnosis of diabetes mellitus, type II exists or has existed at any time during the period on appeal and, if so, whether the Veteran's peripheral neuropathy symptoms are due to diabetes mellitus, type II.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (finding that "[t]he [G]overnment's interest in veterans cases is not that it shall win, but rather that justice shall be done").  If the above-requested examination yields no diagnosis of diabetes mellitus, type II, the examiner must still provide an opinion as to whether the Veteran has a diagnosis of peripheral neuropathy and, if so, whether it is due to exposure to Agent Orange.

Headaches

The Veteran claims his headaches are due to his service-connected posttraumatic stress disorder (PTSD) or due to his exposure to Agent Orange during service.  At a January 2008 VA examination, the Veteran reported headaches four to five times a week and the examiner diagnosed recurrent tension headaches, however, no medical opinion regarding the etiology of the Veteran's headaches was provided.  As such, a remand is required to afford the Veteran a new examination and to obtain an adequate medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment records.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any diabetes mellitus, type II and peripheral neuropathy is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include laboratory testing to determine if the Veteran has a current diagnosis of diabetes mellitus, type II.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  Whether the Veteran has or had a diagnosis of diabetes mellitus, type II, at any point during the period on appeal from March 2008 to the present.  The examiner must state upon what specific evidence this determination was based.

(b)  Whether the Veteran has or had a diagnosis of peripheral neuropathy at any point during the period on appeal from March 2008 to the present.  The examiner must state upon what specific evidence this determination was based.

If the examiner finds peripheral neuropathy was diagnosed at any point during the period on appeal from March 2008 to the present, the examiner must also state:

(a)  Whether any peripheral neuropathy is due to a diagnosis of diabetes mellitus, type II or due to a pre-diabetic state.  The examiner must state upon what specific evidence this determination was based.

(b)  Whether any peripheral neuropathy is due to exposure to Agent Orange.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must also be afforded the appropriate VA examination to determine whether any headache disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  Whether any currently or previously diagnosed headache disorder is related to the Veteran's active duty service, to include as due to exposure to Agent Orange.  The examiner must state upon what specific evidence this determination was based.

(b)  Whether any currently or previously diagnosed headache disorder is due to or aggravated by the Veteran's service-connected PTSD.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


